Title: From George Washington to William Pearce, 11 December 1796
From: Washington, George
To: Pearce, William


                        
                            Mr Pearce, 
                            Philadelphia 11th Decr 1796.
                        
                        Since my last to you was dispatched, I have received your letters of the 30th
                            of Novr and 4th inst.
                        I am sorry to hear that your Wheat begins to heat. If it does this in a degree
                            to do it much injury, it ought to be disposed of for the best price you can get; but
                            otherwise, as I have waited so long to grind it, & shall have occasion for the Bran,
                            I had rather Manufacture it myself.
                        It is a matter of astonishment to me, that the lower floor of the Barn at Dogue
                            Run has given way so soon. How it was laid at first, being from home, I know not; but if it
                            had been executed according to my directions, & the end of the sleepers, by the
                            tenons had rested on a Wall, it could not have given way until the Sleepers themselves had
                            failed. As the case is, I must endeavour, after I come home, to make the floor without the
                            circle, of some well tempered earth, or composition, to guard against the expence of such
                            frequent decays. In the meantime, the best shift that can, must be made.
                        I must remind you of having the Pork killed & salted before you go
                            away; and above all things attend to the Ice house, as it is of serious importance on
                            account of fresh meat next summer, that it should be filled.
                        
                        Not perceiving by the weekly repts, that any of the Trees at the Mansion house
                            have been taken up, or trimmed; and as little, if any thing, can be done at it now, give Mr
                            Anderson all the information you can relative to this business; and turn the string of
                            Memorandums (which I sent to you sometime ago) over to him.
                        Relying on Mr Smiths making you the first payment (on the 24th instt) according
                            to promise, I request again, that no demand against me may be left unpaid; among these pay
                            Gray the Weaver; and let all that is owing to me, be reduced to promissary notes.
                        I hope all the Shelters for the Cattle are up, that they may be secure from
                            Snows, Rain and cold weather; for it is always observable, that if they suffer in the early
                            part of Winter, they rarely get perfectly recovered of it.
                        Mr Craik informs me that Clark (I think his name is) whom you recommended to
                            him, has been very sick, but, notwithstanding, has given evident demonstrations of his
                            fitness as an overlooker. I wish you would make it a point to see Clark, & fix him
                            to me, as agreed, for the next year; otherwise I may have more difficulty in doing it, than
                            at the present time; from causes which you will be at no loss to conjecture. It was
                            extremely unlucky, after waiting so long to get an answer from the Eastern Shore, that I had
                            not waited a few days longer—until Clark arrived—Pray did you see the person on the Eastern
                            shore, when last there, from whom you had been expecting to hear? and what excuse did he
                            make for not fulfilling his promise of writing to you?
                        
                        In my next letter, I will send you a certificate of my satisfaction in your
                            Services as a Manager. I would have done it now, but am hurried, and it will be in time
                            then. I am Yr friend and well wisher
                        
                            Go: Washington
                            
                        
                    